ON REHEARING.
ANDEESON, C. J.
(4) It is suggested that the opinion is erroneous in the statement that Oates owned other land east of ■ Brady. Mill creek at the time he executed the deed to W. O. Long. We confess that the statement, though a most natural assumption of a fact, is erroneous; for while Oates subsequently. conveyed the lands east of the Long land, the proof does not show that he owned it at the time the Long deed was executed, and if, as a matter of fact, the grantor, Oates, did not own lands immediately east of the Brady Mill creek other than the strip in controversy, the leave for ingress to and egress from a mill to be erected by the grantee on the west bank of the creek would be of considerable significance, and would probably produce a latent ambiguity, not by way of a general description over a particular one, but as a qualification or limitation upon the particular description. Inasmuch, however, as the description of the land in the N. E. 14 is definite and certain, the recital as to the mill *101could not render it ambiguous unless it was accompanied by proof that the strip in question was all the land that Oates owned east of the Brady Mill creek attingent to the tract conveyed to W. O. Long. The opinion should have said, however,'that from aught that appears, Oates owned other lands east of the creek, instead of stating as a fact that he did. In other words, it was incumbent upon the party contending for a latent ambiguity to establish the same, and the recital of the deed as to the mill and ingress to and egress from could render the particular description doubtful and uncertain only when accompanied by proof that the grantor, Oates, owned no other land east of the creek over which one would have to go to reach a mill on the west bank of the creek.
The application for rehearing is overruled.